
	

114 HR 1137 IH: PAID for Progress Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1137
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for an 8.7 percent reduction in the annual rate of basic pay for certain employees, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting Accountability in Decisions for Progress Act or the PAID for Progress Act. 2.Initial pay decrease (a)In generalNotwithstanding any other provision of law, for any covered employee occupying a position within the Federal Government or a covered enterprise on the date of enactment of this Act that has an annual rate of basic pay greater than $100,000, such rate of basic pay shall be reduced by 8.7 percent.
			(b)Effective dates
 (1)Federal employeesIn the case of a Federal employee, subsection (a) shall be effective with respect to the first pay period beginning after the date of enactment of this Act.
 (2)Members of Congress; the PresidentIn the case of a Member of Congress or the President, subsection (a) shall apply with respect to the first pay period beginning on or after the commencement date of the first term for which such Member or the President is elected that begins after the date of enactment of this Act.
				3.Real median household income adjustments
 (a)Periodic pay adjustmentsNotwithstanding any other provision of law, for any covered employee with an annual rate of basic pay greater than $100,000 on the date of application in subsection (c), such rate of basic pay shall be adjusted by the rate of the percent change in the real median household income, pursuant to the calculation in subsection (b).
			(b)Calculation of adjustment
 (1)Federal employeesIn the case of a Federal employee, the adjustment in subsection (a) shall be a percent equal to the percent difference between the real median household income in the most recent publication such income and the real median household income in the previous publication.
 (2)Member of Congress; the PresidentIn the case of a Member of Congress or the President, the adjustment in subsection (a) shall be a percent equal to the percent difference between the real median household income in the most recent publication such income and the real median household income in the first publication after the date of enactment of this Act.
				(c)Date of application
 (1)Federal employeesIn the case of a Federal employee, the adjustment in subsection (a) shall be periodically applied beginning with the first pay period beginning after the date of each annual publication of the real median household income.
 (2)Member of Congress; the PresidentIn the case of a Member of Congress or the President, the adjustment in subsection (a) shall be applied with respect to the first pay period beginning on or after the commencement date of each term after such date of publication for which such Member or the President is elected.
 4.DefinitionsIn this Act: (1)Covered employeeThe term covered employee means a Federal employee, a Member of Congress, and the President.
 (2)Covered enterpriseThe term covered enterprise means the Federal National Mortgage Association and any affiliate thereof during any period that the enterprise is federally chartered under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.) and the Federal Home Loan Mortgage Corporation and any affiliate thereof during any period that the enterprise is federally chartered under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.).
 (3)Federal employeeThe term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, and includes a director, officer, or employee of a covered enterprise.
 (4)Member of CongressThe term Member of Congress has the meaning given such term in section 2106 of title 5, United States Code. (5)Real median household incomeThe term real median household income means the real median household income of the United States as published by the Bureau of the Census.
			
